DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of Claims

This is in response to Application filed on April 6, 2021 in which claims 1-20 are presented for examination.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of U.S. Patent No. 10,993,489. Although the claims at issue are not identical, they are not patentably distinct from each other because instant claims 1-12 are anticipated by the conflicting patented claim 1 and dependent claims, as shown in the table below. The difference between the instant examined claim and the conflicting patented claims is that the conflicting patented claim is narrower in scope and falls within the scope of the examined claim. Thus, the species or sub-genus claimed in the conflicting patent anticipated the examined claimed genus. Therefore, a patent to the examined claim genus would improperly extend the right to exclude granted by a patent to the species or sub-genus should the genus issue as a patent after the species or sub-genus. See MPEP §804(ll)(B)(1).
Claims 13-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of U.S. Patent No. 10,993,489 as shown in the table below in view of Hughes (6,185,747).
Hughes, a glove with grip patches, Abstract and Col. 6 ln. 1-13, discloses a plurality of bottom gripping portions located on the bottom surface, wherein at least one bottom gripping portion is located on each of a palm portion, an end of each of the index finger portion, the middle finger portion, the ring finger portion and the little finger portion and an area between the palm portion and the index finger portion, middle finger portion, ring finger portion and little finger portion (“the glove 20 shown herein there are four patches 24A, 24B, 24C and 24D in the palm region of the palmar side 26 of the shell 22, there are three patches 30A, 30B, and 30C on palmar side of the finger pocket 30, there are three patches 32A, 32B, and 32C on the palmar side of the finger pocket 32, there are three patches 34A, 34B, and 34C on the palmar side of the finger pocket 34, there are three patches 36A, 36B, and 36C on the palmar side of the finger pocket 36, and there are two patches 38A and 38B on the palmar side of the thumb pocket 38”, Col. 3-4 ln. 61-4, therefore, 24A-24D, 30A-30C, 32A-C, 34A-34C, 36A-36C and 38A-38C are located on the bottom surface, wherein at least one 24A-24D, 30A-30C, 32A-C, 34A-34C, 36A-36C and 38A-38C is located on each of an end of each of the index finger portion (30C), the middle finger portion (32C), the ring finger portion (34C), the little finger portion (36C) and an area between the palm portion and the index finger portion, middle finger portion, ring finger portion and little finger portion (24C/24D), figure 1).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided a plurality of bottom gripping portions located on each of a palm portion, an end of each of the index finger portion, the middle finger portion, the ring finger portion and the little finger portion and an area between the palm portion and the index finger portion, middle finger portion, ring finger portion and little finger portion as taught by Hughes; in order to provide the glove with gripping portions that “afford[s] a good hand grip when needed in the course of work or sports”, Col. 6 ln. 2-3.

Present Application
Patent 10,993,489
Claim 1. A work glove comprising: 

a top surface; 
a bottom surface opposite the top surface; 

a middle finger portion configured to receive a middle finger of a user; 

a ring finger portion configured to receive a ring finger of a user; 

a little finger portion configured to receive a little finger of a user; 

an index finger portion having a first material and configured to receive an index finger of the user, 

the index finger portion comprising a side positioned between the top surface and the bottom surface, 

the index finger portion comprising: 
a first knuckle portion; 
a second knuckle portion located at a base of the index finger portion, 

wherein the first knuckle portion is located between the second knuckle portion and a tip of the index finger portion and configured to bend about an axis; and 

a thumb portion configured to receive a thumb of the user, the thumb portion comprising a side between the top surface and the bottom surface and facing the side of the index finger portion; 

a side gripping portion extending along the side of the index finger portion to the first knuckle portion, 

the side gripping portion comprising: a second material having a coefficient of friction greater than a coefficient of friction of the first material and a rigidity greater than a rigidity of the first material; 

a first notch defined in the side gripping portion facing the top surface and comprising an apex located on the side of the index finger at the first knuckle portion, wherein the first notch is aligned with the axis of the first knuckle portion; and 

a second notch defined in the side gripping portion facing the bottom surface and comprising an apex located on the side of the index finger at the first knuckle portion, wherein the second notch is aligned with the axis of the first knuckle portion; 

a bottom gripping portion located on the bottom surface; and 

a guard portion coupled to the top surface and located at bases of the index finger portion, the middle finger portion, the ring finger portion and the little finger portion.

Claim 5. The work glove of claim 1, wherein the bottom gripping portion comprises a plurality of bottom gripping portions, wherein at least one bottom gripping portion is located on each of a palm portion, an end of each of the index finger portion, the middle finger portion, the ring finger portion, the little finger portion and an area between the palm portion and the index finger portion, middle finger portion, ring finger portion and little finger portion.

Claim 7. The work glove of claim 1, wherein the guard portion is a contiguous guard portion extending across bases of the index finger portion, the middle finger portion, the ring finger portion and the little finger portion.

Claim 9. The work glove of claim 1, wherein the side gripping portion is a contiguous side gripping portion extending from the side of the thumb portion to the side of the first knuckle portion of the index finger portion.

Claim 1. A work glove comprising: 

a top surface; 
a bottom surface opposite the top surface; 

a middle finger portion configured to receive a middle finger of a user; 

a ring finger portion configured to receive a ring finger of a user; 

a little finger portion configured to receive a little finger of a user; 

an index finger portion having a first material and configured to receive an index finger of the user, 

the index finger portion comprising a side positioned between the top surface and the bottom surface, 

the index finger portion comprising: 
a first knuckle portion; 
a second knuckle portion located at a base of the index finger portion, 

wherein the first knuckle portion is located between the second knuckle portion and a tip of the index finger portion and configured to bend about an axis; and 

a thumb portion configured to receive a thumb of the user, the thumb portion comprising a side between the top surface and the bottom surface and facing the side of the index finger;

a contiguous side gripping portion extending from the side of the thumb portion to the side of the index finger portion at the first knuckle portion, 

the side gripping portion comprising: a second material having a coefficient of friction greater than a coefficient of friction of the first material and a rigidity greater than a rigidity of the first material; 

a first notch defined in the side gripping portion facing the top surface and comprising an apex located on the side of the index finger at the first knuckle portion, wherein the apex of the first notch is aligned with the axis of the first knuckle portion; and 

a second notch defined in the side gripping portion facing the bottom surface and comprising an apex located on the side of the index finger at the first knuckle portion, wherein the apex of the second notch is aligned with the axis of the first knuckle portion; 

a plurality of bottom gripping portions located on the bottom surface, wherein at least one bottom gripping portion is located on each of a palm portion, an end of each of the index finger portion, the middle finger portion, the ring finger portion and the little finger portion and an area between the palm portion and the index finger portion, middle finger portion, ring finger portion and little finger portion; and 


a contiguous guard portion coupled to the top surface and located at bases of the index finger portion, the middle finger portion, the ring finger portion and the little finger portion, the guard portion comprising: a first protrusion extending toward middle finger portion; and a second protrusion extending toward the ring finger portion.
Claim 6. The work glove of claim 5, wherein each of the plurality bottom gripping portion comprises a padding material configured to decrease transmission of vibrational forces to a hand of the user.

Claim 2. The work glove of claim 1, wherein the plurality of bottom gripping portions comprise a padding material configured to decrease transmission of vibrational forces to a hand of the user.
Claim 2. The work glove of claim 1, further comprising a capacitive material located at a top surface of the first knuckle portion of the index finger portion, wherein the capacitive material is configured to operate a capacitive sensing electronic device, and wherein the capacitive material is positioned to align with the first and second notches of the side gripping portion such that the capacitive material is configured to bend about the axis associated with the first knuckle portion of the index finger.
Claim 3. The work glove of claim 2, further comprising a capacitive material located at a top surface of the first knuckle portion of the index finger, wherein the capacitive material is configured to operate a capacitive sensing electronic device, and wherein a midpoint of the capacitive material is positioned to align with the first and second notches of the side gripping portion such that the capacitive material is configured to bend about the axis associated with the first knuckle portion of the index finger.
Claim 3. The work glove of claim 2, wherein the bottom surface comprises a synthetic leather material, the top surface comprises a spandex material and the side gripping portion comprises an anti-slip rubber compound.
Claim 4. The work glove of claim 3, wherein the bottom surface comprises a synthetic leather material, the top surface comprises a spandex material and the side gripping portion comprises an anti-slip rubber compound.

Claim 4. The work glove of claim 3, further comprising an absorbent portion extending along a side of the thumb portion opposite the side gripping portion located on the thumb portion, the absorbent portion comprising a loop material configured to absorb moisture from a user's skin.
Claim 5. The work glove of claim 4, further comprising an absorbent portion extending along a side of the thumb portion opposite the side gripping portion located on the thumb portion, the absorbent portion comprising a loop material configured to absorb moisture from a user's skin.


Claim 13. A work glove comprising: 

a top surface; 
a bottom surface opposite the top surface; 

a middle finger portion configured to receive a middle finger of a user; 

a ring finger portion configured to receive a ring finger of a user; 

a little finger portion configured to receive a little finger of a user; 

an index finger portion having a first material and configured to receive an index finger of the user, 

the index finger portion comprising a side positioned between the top surface and the bottom surface, 

the index finger portion comprising: a first knuckle portion; 
a second knuckle portion located at a base of the index finger portion, 

wherein the first knuckle portion is located between the second knuckle portion and a tip of the index finger portion and configured to bend about an axis; and 

a thumb portion configured to receive a thumb of the user, the thumb portion comprising a side between the top surface and the bottom surface and facing the side of the index finger portion; 

a side gripping portion on the side of the index finger portion at the first knuckle portion, 


the side gripping portion comprising: a second material different than the first material; 




a first notch defined in the side gripping portion facing the top surface and comprising an apex located on the side of the index finger at the first knuckle portion; and 



a second notch defined in the side gripping portion facing the bottom surface and comprising an apex located on the side of the index finger at the first knuckle portion; and 

a capacitive material located at a top surface of the first knuckle portion of the index finger portion, wherein the capacitive material is configured to operate a capacitive sensing electronic device, and wherein the capacitive material is positioned to align with the first and second notches of the side gripping portion such that the capacitive material is configured to bend about the axis associated with the first knuckle portion of the index finger.

Claim 14. The work glove of claim 13, wherein second material includes a coefficient of friction greater than a coefficient of friction of the first material and a rigidity greater than a rigidity of the first material.

Claim 18. The work glove of claim 17, wherein the side gripping portion is a contiguous side gripping portion extending from the side of the thumb portion to the side of the first knuckle portion of the index finger portion.



Claim 20. The work glove of claim 13, further comprising a guard portion coupled to the top surface and located at bases of the index finger portion, the middle finger portion, the ring finger portion and the little finger portion and a bottom gripping portion located on the bottom surface.



Claim 1. A work glove comprising: 

a top surface; 
a bottom surface opposite the top surface; 

a middle finger portion configured to receive a middle finger of a user; 

a ring finger portion configured to receive a ring finger of a user; 

a little finger portion configured to receive a little finger of a user; 

an index finger portion having a first material and configured to receive an index finger of the user, 

the index finger portion comprising a side positioned between the top surface and the bottom surface, 

the index finger portion comprising: 
a first knuckle portion; 
a second knuckle portion located at a base of the index finger portion, 

wherein the first knuckle portion is located between the second knuckle portion and a tip of the index finger portion and configured to bend about an axis; and 

a thumb portion configured to receive a thumb of the user, the thumb portion comprising a side between the top surface and the bottom surface and facing the side of the index finger;

a contiguous side gripping portion extending from the side of the thumb portion to the side of the index finger portion at the first knuckle portion, 

the side gripping portion comprising: a second material having a coefficient of friction greater than a coefficient of friction of the first material and a rigidity greater than a rigidity of the first material; 

a first notch defined in the side gripping portion facing the top surface and comprising an apex located on the side of the index finger at the first knuckle portion, wherein the apex of the first notch is aligned with the axis of the first knuckle portion; and 

a second notch defined in the side gripping portion facing the bottom surface and comprising an apex located on the side of the index finger at the first knuckle portion, wherein the apex of the second notch is aligned with the axis of the first knuckle portion; 

a plurality of bottom gripping portions located on the bottom surface, wherein at least one bottom gripping portion is located on each of a palm portion, an end of each of the index finger portion, the middle finger portion, the ring finger portion and the little finger portion and an area between the palm portion and the index finger portion, middle finger portion, ring finger portion and little finger portion; and 


a contiguous guard portion coupled to the top surface and located at bases of the index finger portion, the middle finger portion, the ring finger portion and the little finger portion, the guard portion comprising: a first protrusion extending toward middle finger portion; and a second protrusion extending toward the ring finger portion.

Claim 3. The work glove of claim 2, further comprising a capacitive material located at a top surface of the first knuckle portion of the index finger, wherein the capacitive material is configured to operate a capacitive sensing electronic device, and wherein a midpoint of the capacitive material is positioned to align with the first and second notches of the side gripping portion such that the capacitive material is configured to bend about the axis associated with the first knuckle portion of the index finger.
Claim 19. The work glove of claim 13, wherein the bottom surface comprises a synthetic leather material, the top surface comprises a spandex material and the side gripping portion comprises an anti-slip rubber compound.

Claim 4. The work glove of claim 3, wherein the bottom surface comprises a synthetic leather material, the top surface comprises a spandex material and the side gripping portion comprises an anti-slip rubber compound.




Claim Objections
Claim 14 is objected to because of the following informalities: 
Claim 14 recites “wherein second material”, this does not follow standard grammar language, this limitation could read “wherein the second material…”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 4 recites the limitation “the side gripping portion located on the thumb portion,”, there is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites “wherein the bottom gripping portion comprises a plurality of bottom gripping portions, wherein at least one bottom gripping portion is located on each of a palm portion, an end of each of the index finger portion, the middle finger portion, the ring finger portion, the little finger portion and an area between the palm portion and the index finger portion, middle finger portion, ring finger portion and little finger portion”, which is indefinite since it is unclear as to what structures are included in the claim. The recitation “wherein at least one bottom gripping portion is located”, makes it appear that at least one of the plurality of bottom gripping portions is required to be in the locations listed, however the recitation “on each of”, makes it appear that the bottom gripping portions includes all of the locations listed. Based on Applicant’s Specification and figures, Examiner is interpreting the limitation as the bottom gripping portions including all of the locations listed.

All dependent claims are rejected for depending from a rejected base claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 and 7-12 are rejected under 35 U.S.C. 103 as being unpatentable over Zare (2012/0042429) in view of Cohen (2012/0198598).
Regarding claim 1, Zare teaches, A work glove (200, figures 2A and 2B) comprising: a top surface (295, figure 2B, [0041]); a bottom surface opposite the top surface (290, figure 2A, [0041]), 250 is configured to receive a middle finger of the user, figure 2A, [0039]), a middle finger portion configured to receive a middle finger of a user (250 is configured to receive a middle finger of the user, figure 2A, [0039]); a ring finger portion configured to receive a ring finger of the user (260 is configured to receive a ring finger of the user, figure 2A, [0039]); a little finger portion configured to receive a little finger of the user (270 is configured to receive a little finger of the user, figure 2A, [0039]); an index finger portion having a first material and configured to receive an index finger of the user (“At least one layer 220 may include multiple digital sections (e.g., 230, 240, 250, 260, 270, etc.)”, [0039], and “at least one layer 220 may be made from latex, polyisoprene, neoprene, nitrile, silicone, another rubber or polymer, etc”, [0044], therefore 240 has a first material 220 and is configured to receive an index finger of the user, figures 2A, 2B, [0039]), the index finger portion comprising a side positioned between the top surface and the bottom surface (240 comprises 262 positioned between 295 and 290, [0039], figure 2A), the index finger portion comprising: a first knuckle portion; a second knuckle portion located at a base of the index finger portion, wherein the first knuckle portion is located between the second knuckle portion and a tip of the index finger portion and configured to bend about an axis (240 comprising: an annotated first knuckle portion; an annotated second knuckle portion located at a base of 240, wherein the annotated first knuckle portion is located between the annotated second knuckle portion and an annotated tip of 240 and configured to bend about an axis, annotated figures 2A and 3B, [0051]); and a thumb portion configured to receive a thumb of the user, the thumb portion comprising a side between the top surface and the bottom surface and facing the side of the index finger portion (230 configured to receive a thumb of the user, 230 comprising 231 between 295 and 290 and 231 faces 262 of 240, [0039], figure 2A); a side gripping portion extending along the side of the index finger portion to the first knuckle portion a side gripping (“As shown in FIG. 3B, digital section 300B may be a thumb section (e.g., 230) or a finger section (e.g., 240, 250, 260, 270, etc.) in one embodiment. Pad 340 may be a pad coupled with a thumb section (e.g., pad 211 and/or pad 212) or a pad coupled with a finger section (e.g., pad 213, pad 214, a pad coupled with another finger section, etc.) in one embodiment”, [0053], therefore, 340 extends along 262 of 240 to the annotated first knuckle portion, annotated figures 2A and 3B, see [0039] which discloses figure 2A which shows 213 located on the lateral section 262, therefore 340 of figure 3B would similarly be located on the lateral section 262 of 240, see also [0046]), the side gripping portion comprising: a second material having a coefficient of friction greater than a coefficient of friction of the first material and a rigidity greater than a rigidity of the first material (“Pad 340 may be made from a polymer or elastomer such as Medalist.RTM. 447 (e.g., from Teknor Apex), Elastocon.RTM. 2810 (e.g., from Elastocon TPE Technologies, Inc.), Dynaflex.RTM. G6703 (e.g., from GLS Corporation), latex, silicone, silicone gel, air-filled silicone gel, acrylic gel (e.g., from 3M Corporation), another polymer gel, foam, another polymer, etc… pad 340 may be made from a material with a hardness…It should be appreciated that materials in one or more of these hardness ranges may provide adequate pressure distribution and/or reduction properties while also providing adequate tactile sensation, dexterity or providing other benefits and/or advantages.”, [0054], therefore, 340 comprises: a second material having a coefficient of friction greater than a coefficient of friction of the first material 220 and a rigidity greater than a rigidity of the first material 220, see also, [0040], and Abstract); a first notch defined in the side gripping portion facing the top surface and comprising an apex located on the side of the index finger at the first knuckle portion, wherein the first notch is aligned with the axis of the first knuckle portion (A is defined in 340 facing 295 and comprising an annotated apex located on 262 of 240 at the annotated first knuckle portion and A is aligned with the axis of the annotated first knuckle portion, [0051], [0052], annotated figures 2A and 3B); and a second notch defined in the side gripping portion facing the bottom surface and comprising an apex located on the side of the index finger at the first knuckle portion, wherein the second notch is aligned with the axis of the first knuckle portion (B is defined in 340 facing 290 and comprising an annotated apex located on 262 of 240 at the annotated first knuckle portion and B is aligned with the axis of the annotated first knuckle portion, [0051], [0052], annotated figures 2A and 3B), a bottom gripping portion located on the bottom surface; and a guard portion coupled to the top surface (“Pad 1110 may be disposed on the inside of at least one layer 220 (e.g., the side of at least one layer 220 facing the palm of the hand) in one embodiment. In one embodiment, pad 1110 may be disposed on the outside of at least one layer 220 (e.g., the side of at least one layer 220 opposite the side facing the palm of the hand)”, [0135], “Although FIG. 11 depicts a specific number of pads, it should be appreciated that glove 1100 may include any number of pads in other embodiments. For example, a plurality of pads may be disposed at inner section 295, at least one pad may be disposed at inner section 290, etc. As another example, glove 1100 may include at least one pad disposed at one or more digital sections (e.g., 230, 240, 250, 260, 270, etc.)”, [0139], therefore, 1110 is located on 290 and 1110 is coupled to 295, see [0136] regarding the materials of 1110).
While Zare discloses guard portion 1110 “pad 1110 may be disposed on the outside of at least one layer 220 (e.g., the side of at least one layer 220 opposite the side facing the palm of the hand”, [0135], Zare fails to teach, a guard portion located at bases of the index finger portion, the middle finger portion, the ring finger portion and the little finger portion.
Cohen teaches, a guard portion located at bases of the index finger portion, the middle finger portion, the ring finger portion and the little finger portion (106 is located at bases of the index finger portion, the middle finger portion, the ring finger portion and the little finger portion [0019], figure 1).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the guard portion of Zare located at bases of the index finger portion, the middle finger portion, the ring finger portion and the little finger portion as taught by Cohen; in order to “protect[s] the midsection of the hand of the user”, Cohen, [0019].

Regarding claim 7, the combined references teach, wherein the guard portion is a contiguous guard portion extending across bases of the index finger portion, the middle finger portion, the ring finger portion and the little finger portion (1110 on 295 of Zare ([0139]) is a contiguous guard portion extending across bases of 240, 250, 260, and 270, as combined above as taught by 106 of Cohen, see Cohen [0019], figure 1).

Regarding claim 8, the combined references teach, wherein the guard portion further comprises a first protrusion extending toward middle finger portion, and a second protrusion extending toward the ring finger portion (1110 on 295 of Zare, [0139], in the locations as combined above as taught by Cohen 106).
The combined references fail to teach, wherein the guard portion further comprises a first protrusion extending toward middle finger portion, and a second protrusion extending toward the ring finger portion.
However Cohen discloses that 106 further comprises a first protrusion extending toward middle finger portion, and a second protrusion extending toward the ring finger portion, “Knuckle pads 106a may include foam cushions secured into midsection 106. Midsection 106 protects the midsection of the hand of the user.  Parts of midsection 106 may extend into fingertips portions 110”, [0019], figure 1.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the guard portion of Zare located at bases of the index finger portion, the middle finger portion, the ring finger portion and the little finger portion as taught by Cohen; in order to “protect[s] the midsection of the hand of the user”, Cohen, [0019].

Regarding claim 9, the combined references teach, , wherein the side gripping portion is a side gripping portion extending from the side of the thumb portion (Zare, 211 extending from 231, [0039], figure 2B) and a side gripping portion extending from the side of the first knuckle portion of the index finger portion (Zare, 340 extends to 262 of the annotated first knuckle portion of 240, [0051] figures 2A and 3B, see [0053] which discloses “Pad 340 may be a pad coupled with a thumb section (e.g., pad 211 and/or pad 212) or a pad coupled with a finger section (e.g., pad 213, pad 214, a pad coupled with another finger section, etc.) in one embodiment” and [0039] which discloses figure 2A which shows 213 located on the lateral section 262, therefore, 340 of figure 3B would similarly be located on the lateral section 262 of 240).
The combined references fail to teach, wherein the side gripping portion is a contiguous side gripping portion extending from the side of the thumb portion to the side of the first knuckle portion of the index finger portion.
However, Cohen further teaches, wherein the side gripping portion is a contiguous side gripping portion extending from the side of the thumb portion to the side of the index finger portion (122 is a contiguous side gripping portion extending from the side of 124 to the side of the index finger portion of 111, “glove 100 include thumb arch section 122 that covers the "arch" or portion of the hand between the index finger and the thumb”, [0029], figure 1).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to couple the side gripping portions of the side of the thumb portion and the side of the first knuckle portion of Zare to form a contiguous side gripping portion extending from the side of the thumb portion to the side of the index finger portion as taught by Cohen; in order to provide gripping to the “arch” between the thumb portion and index finger for additional grip in this area.

Regarding claim 10, the combined references teach, wherein the apex of the first notch is aligned with the axis of the first knuckle portion and the apex of the second notch is aligned with the axis of the first knuckle portion, wherein the axis is positioned between the apex of the first and second notches (Zare, the apex of A is aligned with the axis of the annotated first knuckle portion and the apex of B is aligned with the axis of the annotated first knuckle portion, wherein the axis is positioned between the apex of A and B, [0051], [0052], [0054], [0166], annotated figures 2A and 3B).
Regarding claim 11, the combined references teach, wherein an edge of the side gripping portion that defines the first notch has a curvilinear shape, wherein an edge of the side gripping portion that defines the second notch has a curvilinear shape (Zare, an edge of 340 that defines A has a curvilinear shape, wherein an edge of 340 that defines B has a curvilinear shape, annotated figure 3B).

Regarding claim 12, the combined references teach, wherein the first and second notches are symmetrical about the axis of the first knuckle portion (A and B are symmetrical about the axis of the annotated first knuckle portion, annotated figures 2A and 3B).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Zare (2012/0042429) in view of Cohen (2012/0198598) in view of Gregorio (2010/0090966).
Regarding claim 2, the combined references teach, a top surface of the first knuckle portion of the index finger portion (Zare, the annotated first knuckle portion of 240 has a top surface, annotated figure 2A), the first and second notches of the side gripping portion (Zare, A and B of 340, annotated figure 3B)
The combined references fail to teach, further comprising a capacitive material located at a top surface of the first knuckle portion of the index finger portion, wherein the capacitive material is configured to operate a capacitive sensing electronic device, and wherein the capacitive material is positioned to align with the first and second notches of the side gripping portion such that the capacitive material is configured to bend about the axis associated with the first knuckle portion of the index finger.
Gregorio teaches, further comprising a capacitive material located at a top surface of the first knuckle portion of the index finger portion (23 may located at a top surface of the knuckle portion of 17, “Further, the electrically conductive material may be disposed in one or more finger sheaths at locations other than just the tip of the sheaths such as, for example, at the knuckles”, [0011]), wherein the capacitive material is configured to operate a capacitive sensing electronic device (23 is configured to operate a capacitive sensing electronic device, [0003]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added to the top of the first knuckle portion of Zare, capacitive material as taught by Gregorio; in order to provide the glove capacitive material would allow the user to operate their smart phone.
The combined references teach, wherein the capacitive material is positioned to align with the first and second notches of the side gripping portion such that the capacitive material is configured to bend about the axis associated with the first knuckle portion of the index finger (with the addition of Gregorio’s 23 on the top of the annotated first knuckle portion, Gregorio’s 23 would be positioned to align with A and B of 340 such that 23 of Gregorio would be expected to bend about the axis associated with the annotated first knuckle portion of 240, see [0011] of Gregorio which discloses 23 “at the knuckles”).

Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Zare (2012/0042429) in view of Cohen (2012/0198598) in view of Gregorio (2010/0090966) in view of Bush (2014/0215685).
Regarding claim 3, the combined references teach, the bottom surface comprises a material, the top surface comprises a material (Zare, “at least one layer (e.g., 220) may be made from a material that is relatively elastic and flexible”, [0044], therefore, 290 and 295 comprise a material) and the side gripping portion comprises an anti-slip rubber compound (Zare, “Pad 340 may be a pad coupled with a thumb section (e.g., pad 211 and/or pad 212) or a pad coupled with a finger section (e.g., pad 213, pad 214, a pad coupled with another finger section, etc.) in one embodiment”, [0053], “The one or more pads (e.g., 211, 212, 213, 214, etc.) may be made from a polymer or elastomer such as Medalist.RTM. 447 (e.g., from Teknor Apex), Elastocon.RTM. 2810 (e.g., from Elastocon TPE Technologies, Inc.), Dynaflex.RTM. G6703 (e.g., from GLS Corporation), latex, silicone, silicone gel, air-filled silicone gel, acrylic gel (e.g., from 3M Corporation), another polymer gel, foam, another polymer, etc”, [0044], therefore, 340 comprises an anti-slip rubber compound, for example: Elastocon.RTM. 2810 is “well suited for consumer goods and industrial applications requiring non-slip/soft touch ergonomics and resilience”, see NPL 2810).
While Zare discloses material 220 as being “relatively elastic and flexible”, [0044], the combined references fail to teach, the bottom surface comprises a synthetic leather material, the top surface comprises a spandex material.
Bush, a glove with gripping ability, Abstract, teaches, wherein the bottom surface comprises a synthetic leather material, the top surface comprises a spandex material (“a palm side that is formed of a perforated or breathable synthetic leather, a back side that is formed of an elastic textile material, for example a polyurethane elastic textile such as Spandex or Lycra,”, [0090], therefore, the bottom surface (palm side) comprises a synthetic leather material, the top surface (back side) comprises a spandex material).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have made the bottom surface and the top surface of Zare, a synthetic leather material, and a spandex material respectively as taught by Bush; in order to provide a bottom portion that is cost effective and in order provide the user an advantage of a material “that is pliable, does not slip when gripping, and has dexterity”, [0106], and provide the top surface with a material that is high in strength  and flexibility which are properties of spandex material.

Regarding claim 4, the combined references teach, a portion extending along a side of the thumb portion opposite the side gripping portion located on the thumb portion (211 is coupled to 230 opposite 231, [0053], figures 2A and 2B, that has a material, “211, 212, 213, 214, etc.) may be made from a polymer or elastomer such as Medalist.RTM.  447 (e.g., from Teknor Apex), Elastocon.RTM.  2810 (e.g., from Elastocon TPE Technologies, Inc.), Dynaflex.RTM.  G6703 (e.g., from GLS Corporation), latex, silicone, silicone gel, air-filled silicone gel, acrylic gel (e.g., from 3M Corporation), another polymer gel, foam, another polymer, etc.”, [0044]).
The combined references fail to teach, further comprising an absorbent portion extending along a side of the thumb portion opposite the side gripping portion located on the thumb portion, the absorbent portion comprising a loop material configured to absorb moisture from a user's skin.
However, Cohen further teaches, further comprising an absorbent portion extending along a side of the thumb portion opposite the side gripping portion located on the thumb portion, the absorbent portion comprising a loop material configured to absorb moisture from a user's skin (“Thumb arch section 122 may be comprised of suede palm material. Thumb section 124 may cover the outside of the thumb, and is coupled with thumb arch section 122. Thumb section 124 may be comprised of terry cloth, or other soft, material that is dryable. The soft material allows the user to wipe away sweat or other bodily fluids during competition. It also provides some flexibility for the thumb and thumbnail as the hand opens and closes”, [0029], therefore, 124 extends along a side of the thumb portion opposite 122 located on the thumb portion, 124 comprising a loop material configured to absorb moisture from a user's skin, figure 1).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the material of 211 of Zare with the absorbent material as taught by Cohen; in order to provide the user with a thumb portion absorbent material that “allows the user to wipe away sweat or other bodily fluids during competition” while providing “some flexibility for the thumb and thumbnail as the hand opens and closes”, Cohen, [0029].

Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Zare (2012/0042429) in view of Cohen (2012/0198598) in view of Hughes (6,185,747).
Regarding claim 5, the combined references teach, wherein the bottom gripping portion comprises a plurality of bottom gripping portions, each of a palm portion (“Pad 1110 may be disposed on the inside of at least one layer 220 (e.g., the side of at least one layer 220 facing the palm of the hand)”, [0135], “a plurality of pads may be disposed at inner section 295, at least one pad may be disposed at inner section 290, etc. As another example, glove 1100 may include at least one pad disposed at one or more digital sections (e.g., 230, 240, 250, 260, 270, etc.). Additionally, although FIG. 11 depicts pads of a specific shape and size, it should be appreciated that glove 1100 may include one or more pads of any shape and/or size”, [0139], therefore, 1110 on 290 comprises a plurality of bottom gripping portions, wherein at least one 1110 is located on a palm portion as shown in figure 11), an end of each of the index finger portion, the middle finger portion, the ring finger portion, the little finger portion (Zare, 240, 250, 260 and 270 each have an end, figure 2A and figure 11) and an area between the palm portion and the index finger portion, middle finger portion, ring finger portion and little finger portion (Zare, there is an area between 1110 and 240, 250, 260 and 270, figures 2A and 11).
While Zare discloses at least one pad disposed on 290, [0139], the combined references fail to teach, wherein at least one bottom gripping portion is located on an end of each of the index finger portion, the middle finger portion, the ring finger portion, the little finger portion and an area between the palm portion and the index finger portion, middle finger portion, ring finger portion and little finger portion.
Hughes, a glove with grip patches, Abstract and Col. 6 ln. 1-13, teaches, wherein the bottom gripping portion comprises a plurality of bottom gripping portions, wherein at least one bottom gripping portion is located on each of a palm portion, an end of each of the index finger portion, the middle finger portion, the ring finger portion, the little finger portion and an area between the palm portion and the index finger portion, middle finger portion, ring finger portion and little finger portion (“the glove 20 shown herein there are four patches 24A, 24B, 24C and 24D in the palm region of the palmar side 26 of the shell 22, there are three patches 30A, 30B, and 30C on palmar side of the finger pocket 30, there are three patches 32A, 32B, and 32C on the palmar side of the finger pocket 32, there are three patches 34A, 34B, and 34C on the palmar side of the finger pocket 34, there are three patches 36A, 36B, and 36C on the palmar side of the finger pocket 36, and there are two patches 38A and 38B on the palmar side of the thumb pocket 38”, Col. 3-4 ln. 61-4, therefore, the bottom gripping portion comprises 24A-24D, 30A-30C, 32A-C, 34A-34C, 36A-36C and 38A-38C, wherein at least one 24A-24D, 30A-30C, 32A-C, 34A-34C, 36A-36C and 38A-38C is located on each of an end of each of the index finger portion (30C), the middle finger portion (32C), the ring finger portion (34C), the little finger portion (36C) and an area between the palm portion and the index finger portion, middle finger portion, ring finger portion and little finger portion (24C/24D), figure 1).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added to the end of each of the index finger portion, the middle finger portion, the ring finger portion, the little finger portion and an area between the palm portion and the index finger portion, middle finger portion, ring finger portion and little finger portion of Zare bottom gripping portions taught by Hughes; in order to provide the glove with gripping portions that “afford[s] a good hand grip when needed in the course of work or sports”, Col. 6 ln. 2-3.

Regarding claim 6, the combined references teach, wherein each of the plurality bottom gripping portion comprises a padding material configured to decrease transmission of vibrational forces to a hand of the user (each 1110 of Zare and 30C, 32C, 34C, 36C and 24C/24D of Hughes comprises a padding material configured to decrease transmission of vibrational forces to a hand of the user, see Zare [0136] and Hughes Col. 6 ln. 1-13).

Claims 13-17 are rejected under 35 U.S.C. 103 as being unpatentable over Zare (2012/0042429) in view of Gregorio (2010/0090966).
Regarding claim 13, Regarding claim 13, Zare teaches, A work glove (200, figures 2A and 2B) comprising: a top surface (295, figure 2B, [0041]); a bottom surface opposite the top surface (290, figure 2A, [0041]), a middle finger portion configured to receive a middle finger of a user (250 is configured to receive a middle finger of the user, figure 2A, [0039]); a ring finger portion configured to receive a ring finger of the user (260 is configured to receive a ring finger of the user, figure 2A, [0039]); a little finger portion configured to receive a little finger of the user (270 is configured to receive a little finger of the user, figure 2A, [0039]); an index finger portion having a first material and configured to receive an index finger of the user (“At least one layer 220 may include multiple digital sections (e.g., 230, 240, 250, 260, 270, etc.)”, [0039], and “at least one layer 220 may be made from latex, polyisoprene, neoprene, nitrile, silicone, another rubber or polymer, etc”, [0044], therefore 240 has a first material 220 and is configured to receive an index finger of the user, figures 2A, 2B, [0039]), the index finger portion comprising a side positioned between the top surface and the bottom surface (240 comprises 262 positioned between 295 and 290, [0039], figure 2A), the index finger portion comprising: a first knuckle portion; a second knuckle portion located at a base of the index finger portion, wherein the first knuckle portion is located between the second knuckle portion and a tip of the index finger portion and configured to bend about an axis (240 comprising: an annotated first knuckle portion; an annotated second knuckle portion located at a base of 240, wherein the annotated first knuckle portion is located between the annotated second knuckle portion and an annotated tip of 240 and configured to bend about an axis, annotated figures 2A and 3B, [0051]); and a thumb portion configured to receive a thumb of the user, the thumb portion comprising a side between the top surface and the bottom surface and facing the side of the index finger portion (230 configured to receive a thumb of the user, 230 comprising 231 between 295 and 290 and 231 faces 262 of 240, [0039], figure 2A); a side gripping portion on the side of the index finger portion at the first knuckle portion (“As shown in FIG. 3B, digital section 300B may be a thumb section (e.g., 230) or a finger section (e.g., 240, 250, 260, 270, etc.) in one embodiment. Pad 340 may be a pad coupled with a thumb section (e.g., pad 211 and/or pad 212) or a pad coupled with a finger section (e.g., pad 213, pad 214, a pad coupled with another finger section, etc.) in one embodiment”, [0053], therefore, 340 is on 262 of 240 at the annotated first knuckle portion, annotated figures 2A and 3B, see [0039] which discloses figure 2A which shows 213 located on the lateral section 262, therefore 340 of figure 3B would similarly be located on the lateral section 262 of 240, see also [0046]), the side gripping portion comprising: a second material different than the first material; (“Pad 340 may be made from a polymer or elastomer such as Medalist.RTM. 447 (e.g., from Teknor Apex), Elastocon.RTM. 2810 (e.g., from Elastocon TPE Technologies, Inc.), Dynaflex.RTM. G6703 (e.g., from GLS Corporation), latex, silicone, silicone gel, air-filled silicone gel, acrylic gel (e.g., from 3M Corporation), another polymer gel, foam, another polymer, etc… pad 340 may be made from a material with a hardness…It should be appreciated that materials in one or more of these hardness ranges may provide adequate pressure distribution and/or reduction properties while also providing adequate tactile sensation, dexterity or providing other benefits and/or advantages.”, [0054], therefore, 340 comprises: a second material different than the first material 220, see [0044] regarding the first material 220); a first notch defined in the side gripping portion facing the top surface and comprising an apex located on the side of the index finger at the first knuckle portion, wherein the first notch is aligned with the axis of the first knuckle portion (A is defined in 340 facing 295 and comprising an annotated apex located on 262 of 240 at the annotated first knuckle portion and A is aligned with the axis of the annotated first knuckle portion, [0051], [0052], annotated figures 2A and 3B); and a second notch defined in the side gripping portion facing the bottom surface and comprising an apex located on the side of the index finger at the first knuckle portion (B is defined in 340 facing 290 and comprising an annotated apex located on 262 of 240 at the annotated first knuckle portion, [0051], [0052], annotated figures 2A and 3B), a top surface of the first knuckle portion of the index finger portion (the annotated first knuckle portion of 240 has a top surface, annotated figure 2A).
Zare fails to teach, a capacitive material located at a top surface of the first knuckle portion of the index finger portion, wherein the capacitive material is configured to operate a capacitive sensing electronic device, and wherein the capacitive material is positioned to align with the first and second notches of the side gripping portion such that the capacitive material is configured to bend about the axis associated with the first knuckle portion of the index finger.
Gregorio teaches, a capacitive material located at a top surface of the first knuckle portion of the index finger portion (23 may located at a top surface of the knuckle portion of 17, “Further, the electrically conductive material may be disposed in one or more finger sheaths at locations other than just the tip of the sheaths such as, for example, at the knuckles”, [0011]), wherein the capacitive material is configured to operate a capacitive sensing electronic device (23 is configured to operate a capacitive sensing electronic device, [0003]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added to the top of the first knuckle portion of Zare, capacitive material as taught by Gregorio; in order to provide the glove capacitive material would allow the user to operate their smart phone.
The combined references teach, wherein the capacitive material is positioned to align with the first and second notches of the side gripping portion such that the capacitive material is configured to bend about the axis associated with the first knuckle portion of the index finger (with the addition of Gregorio’s 23 on the top of the annotated first knuckle portion, Gregorio’s 23 would be positioned to align with A and B of 340 such that 23 of Gregorio would be expected to bend about the axis associated with the annotated first knuckle portion of 240, see [0011] of Gregorio which discloses 23 “at the knuckles”).
Regarding claim 14, the combined references teach, wherein second material includes a coefficient of friction greater than a coefficient of friction of the first material and a rigidity greater than a rigidity of the first material (Zare, “Pad 340 may be made from a polymer or elastomer such as Medalist.RTM. 447 (e.g., from Teknor Apex), Elastocon.RTM. 2810 (e.g., from Elastocon TPE Technologies, Inc.), Dynaflex.RTM. G6703 (e.g., from GLS Corporation), latex, silicone, silicone gel, air-filled silicone gel, acrylic gel (e.g., from 3M Corporation), another polymer gel, foam, another polymer, etc… pad 340 may be made from a material with a hardness…It should be appreciated that materials in one or more of these hardness ranges may provide adequate pressure distribution and/or reduction properties while also providing adequate tactile sensation, dexterity or providing other benefits and/or advantages.”, [0054], “At least one layer 220 may include multiple digital sections (e.g., 230, 240, 250, 260, 270, etc.)”, [0039], and “at least one layer 220 may be made from latex, polyisoprene, neoprene, nitrile, silicone, another rubber or polymer, etc”, [0044], therefore, the second material of 340 includes a coefficient of friction greater than a coefficient of friction of the first material 220 and a rigidity greater than a rigidity of the first material 220, see also, [0040], and Abstract).
Regarding claim 15, the combined references teach, wherein the apex of the first notch is aligned with the axis of the first knuckle portion and the apex of the second notch is aligned with the axis of the first knuckle portion, wherein the axis is positioned between the apex of the first and second notches (Zare, the apex of A is aligned with the axis of the annotated first knuckle portion and the apex of B is aligned with the axis of the annotated first knuckle portion, wherein the axis is positioned between the apex of A and B, [0051], [0052], [0054], [0166], annotated figures 2A and 3B).

Regarding claim 16, the combined references teach, wherein an edge of the side gripping portion that defines the first notch has a curvilinear shape, wherein an edge of the side gripping portion that defines the second notch has a curvilinear shape (Zare, an edge of 340 that defines A has a curvilinear shape, wherein an edge of 340 that defines B has a curvilinear shape, annotated figure 3B).

Regarding claim 17, the combined references teach, wherein the first and second notches are symmetrical about the axis of the first knuckle portion (A and B are symmetrical about the axis of the annotated first knuckle portion, annotated figures 2A and 3B).

Claims 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Zare (2012/0042429) in view of Gregorio (2010/0090966) in view of Cohen (2012/0198598).
Regarding claim 18, the combined references teach, wherein the side gripping portion is a side gripping portion extending from the side of the thumb portion (Zare, 211 extending from 231, [0039], figure 2B) and a side gripping portion extending from the side of the first knuckle portion of the index finger portion (Zare, 340 extends to 262 of the annotated first knuckle portion of 240, [0051] figures 2A and 3B, see [0053] which discloses “Pad 340 may be a pad coupled with a thumb section (e.g., pad 211 and/or pad 212) or a pad coupled with a finger section (e.g., pad 213, pad 214, a pad coupled with another finger section, etc.) in one embodiment” and [0039] which discloses figure 2A which shows 213 located on the lateral section 262, therefore, 340 of figure 3B would similarly be located on the lateral section 262 of 240).
The combined references fail to teach, wherein the side gripping portion is a contiguous side gripping portion extending from the side of the thumb portion to the side of the first knuckle portion of the index finger portion.
Cohen teaches, wherein the side gripping portion is a contiguous side gripping portion extending from the side of the thumb portion to the side of the index finger portion (122 is a contiguous side gripping portion extending from the side of 124 to the side of the index finger portion of 111, “glove 100 include thumb arch section 122 that covers the "arch" or portion of the hand between the index finger and the thumb”, [0029], figure 1).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to couple the side gripping portions of the side of the thumb portion and the side of the first knuckle portion of Zare to form a contiguous side gripping portion extending from the side of the thumb portion to the side of the index finger portion as taught by Cohen; in order to provide gripping to the “arch” between the thumb portion and index finger for additional grip in this area.

Regarding claim 20, the combined references teach, further comprising a guard portion coupled to the top surface and a bottom gripping portion located on the bottom surface (“Pad 1110 may be disposed on the inside of at least one layer 220 (e.g., the side of at least one layer 220 facing the palm of the hand) in one embodiment. In one embodiment, pad 1110 may be disposed on the outside of at least one layer 220 (e.g., the side of at least one layer 220 opposite the side facing the palm of the hand)”, [0135], “Although FIG. 11 depicts a specific number of pads, it should be appreciated that glove 1100 may include any number of pads in other embodiments. For example, a plurality of pads may be disposed at inner section 295, at least one pad may be disposed at inner section 290, etc. As another example, glove 1100 may include at least one pad disposed at one or more digital sections (e.g., 230, 240, 250, 260, 270, etc.)”, [0139], therefore, 1110 is located on 295 and 1110 is coupled to 290, see [0136] regarding the materials of 1110).
While Zare discloses guard portion 1110 “pad 1110 may be disposed on the outside of at least one layer 220 (e.g., the side of at least one layer 220 opposite the side facing the palm of the hand”, [0135], Zare fails to teach, a guard portion located at bases of the index finger portion, the middle finger portion, the ring finger portion and the little finger portion.
Cohen teaches, a guard portion located at bases of the index finger portion, the middle finger portion, the ring finger portion and the little finger portion (106 is located at bases of the index finger portion, the middle finger portion, the ring finger portion and the little finger portion [0019], figure 1).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the guard portion of Zare located at bases of the index finger portion, the middle finger portion, the ring finger portion and the little finger portion as taught by Cohen; in order to “protect[s] the midsection of the hand of the user”, Cohen, [0019].

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Zare (2012/0042429) in view of Gregorio (2010/0090966) in view of Bush (2014/0215685).
Regarding claim 19, the combined references teach, the bottom surface comprises a material, the top surface comprises a material (Zare, “at least one layer (e.g., 220) may be made from a material that is relatively elastic and flexible”, [0044], therefore, 290 and 295 comprise a material) and the side gripping portion comprises an anti-slip rubber compound (Zare, “Pad 340 may be a pad coupled with a thumb section (e.g., pad 211 and/or pad 212) or a pad coupled with a finger section (e.g., pad 213, pad 214, a pad coupled with another finger section, etc.) in one embodiment”, [0053], “The one or more pads (e.g., 211, 212, 213, 214, etc.) may be made from a polymer or elastomer such as Medalist.RTM. 447 (e.g., from Teknor Apex), Elastocon.RTM. 2810 (e.g., from Elastocon TPE Technologies, Inc.), Dynaflex.RTM. G6703 (e.g., from GLS Corporation), latex, silicone, silicone gel, air-filled silicone gel, acrylic gel (e.g., from 3M Corporation), another polymer gel, foam, another polymer, etc”, [0044], therefore, 340 comprises an anti-slip rubber compound, for example: Elastocon.RTM. 2810 is “well suited for consumer goods and industrial applications requiring non-slip/soft touch ergonomics and resilience”, see NPL 2810).
While Zare discloses material 220 as being “relatively elastic and flexible”, [0044], the combined references fail to teach, the bottom surface comprises a synthetic leather material, the top surface comprises a spandex material.
Bush, a glove with gripping ability, Abstract, teaches, wherein the bottom surface comprises a synthetic leather material, the top surface comprises a spandex material (“a palm side that is formed of a perforated or breathable synthetic leather, a back side that is formed of an elastic textile material, for example a polyurethane elastic textile such as Spandex or Lycra,”, [0090], therefore, the bottom surface (palm side) comprises a synthetic leather material, the top surface (back side) comprises a spandex material).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have made the bottom surface and the top surface of Zare, a synthetic leather material, and a spandex material respectively as taught by Bush; in order to provide a bottom portion that is cost effective and in order provide the user an advantage of a material “that is pliable, does not slip when gripping, and has dexterity”, [0106], and provide the top surface with a material that is high in strength  and flexibility which are properties of spandex material.


    PNG
    media_image1.png
    642
    715
    media_image1.png
    Greyscale












    PNG
    media_image2.png
    492
    562
    media_image2.png
    Greyscale



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
1. D788,402 by Votel discloses a side gripping portion with notches along the side of the index finger.
2. 4,094,014 by Schroeder discloses side gripping portions, bottom gripping portions, and a guard portion.
3. 2014/0033392 by Bulan disclose a glove with gripping portions that provide flexability, bottom gripping portions and a guard portion.
4. 6,279,166 by Schild discloses a glove with sides of finger portions having notches to increase flexibility of the motion of a joint. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JILLIAN PIERORAZIO whose telephone number is (571)270-0553. The examiner can normally be reached M-F 8:30-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton Ostrup can be reached on 571-272-5559. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JILLIAN K PIERORAZIO/           Primary Examiner, Art Unit 3732